DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-21 have been examined and rejected. This Office action is responsive to the amendment filed on August 22, 2022, which has been entered in the above identified application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,269,492, in view of Yun (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253). The table below shows a mapping of claim 1.

Instant application 17/388866
U.S. Patent No. 11,269,492
1. A method of presenting a menu on a computer system, the method comprising:
1. A method implemented by a computer system, the method comprising:
presenting, on a display communicatively coupled with the computer system, a menu based on an execution of a menu application, wherein the menu comprises a plurality of application windows, each of the plurality of application windows corresponds to a different application of the computer system and is presented in a glanced state with content of a corresponding application;
presenting, on a display communicatively coupled with the computer system, video game content of a video game application to a user; 

receiving, from an input device communicatively coupled with the computer system, user input requesting a menu; 

presenting, on the display and based on an execution of a menu application, the menu in a layer over at least a portion of the video game content, the menu comprising a plurality of windows, wherein: 

the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue, an application window of the plurality of windows corresponds to an underlying application on the computer system other than the video game application, and
instantiating, based on the presentation of the menu, an application module that has parameters common to the different applications;
the menu application instantiates an application module corresponding to the underlying application;
presenting, on the display, a window in a focused state based on a user interaction;
receiving, from the input device, a user interaction with the application window;

presenting, in the layer, the application window in a focused state based on the user interaction; 
presenting, on the display, the window in a selected state based on a user selection of the window, wherein the window and the content are resized in the selected state and wherein the window includes one or more selectable controls;
receiving, from the input device, a user selection of the application window while the application window is in the focused state; 

transitioning and presenting, at a first location in the menu of the layer, the application window in a selected state based on the user selection of the application window; 
updating, based on the window being in the selected state, the application module to include parameters specific to the corresponding application and to present an overlay window reproducing the window in the selected state; and

presenting, on the display, the overlay window coextensive with and over the window in the selected state, the overlay window comprising the content.
presenting during the transition and in the selected state, at the first location, an overlay window of the same size as the application window in the selected state, the overlay window completely overlapping the application window and being supported by the application module;

presenting, in the layer and while the application window is in the selected state, one or more options to perform one or more actions on the overlay window; 

receiving, from the input device, a user selection of an option of the one or more options on the overlay window to perform a corresponding action; and 

ending the transition and closing the application window such that the overlay window becomes the user interface to the underlying application.


4-1.	Regarding claim 1, although patent ‘492 recites that the menu comprises a plurality of windows where one window of the plurality of windows corresponds to an underlying application, patent ‘492 does not expressly teach that the plurality of windows comprises a plurality of application windows, each of the plurality of application windows corresponds to a different application of the computer system and that the application module has parameters common to the different applications. Yun discloses displaying a list of a plurality of applications being executed on the foreground and the background [paragraphs 144, 152]. The list of the applications may include preview screens for the respective applications, and may include icons corresponding to the respective applications [paragraphs 145, 159; figures 10, 12]. A control menu is provided for an application in the list [paragraphs 110, 153] that allows the user to provide input to execute various functions of the application [paragraphs 111-113, 125]. This would allow a user to more easily identify and control executed applications. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide, as the plurality of windows in the menu of patent ‘492, windows of different applications having controls for each application, as taught by Yun. This would allow a user to more easily identify and control executed applications.
Patent ‘492-Yun do not expressly teach wherein the window and the content are resized in the selected state and wherein the window includes one or more selectable controls. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes — a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. Data displayed within the general mode include an execution result of an application and a selectable icon that corresponds to the application [paragraph 282]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Data displayed within the expanded mode include data displayed in the general mode and additional information about the content This would allow the user to more easily see contents of various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill at the time the invention was made to provide as part of the list of items of Patent ‘492-Yun, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents of various application at different detail levels when multi-tasking.

4-2.	Claim 8 (Computer Readable Storage Medium) of the instant application recite similar limitations as that of claim 1 (Method) in the instant application. Therefore, similar to the chart above, claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,269,492, in view of Yun (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253) for similar reasons.

4-3.	Claim 15 (System) of the instant application recite similar limitations as that of claim 1 (Method) in the instant application. Therefore, similar to the chart above, claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,269,492, in view of Yun (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253) for similar reasons.

Allowable Subject Matter
5.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting, but would be allowable if a terminal disclaimer were submitted to overcome the double patenting rejection.

Response to Arguments
5.	The Examiner acknowledges the Applicant’s amendments to claims 4, 8, 11, and 18.
	The terminal disclaimer filed August 22, 2022 was approved on August 24, 2022 and thus, the rejection of claims 1-21 on the ground of nonstatutory obviousness-type double patenting over prior U.S. Patent No. 11,093,114 has been withdrawn.
	After further consideration, Examiner has rejected claims 1, 8, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,269,492, in view of Yun (Pub. No. US 2014/0007013), and further in view of Jin et al (Pub. No. US 2014/0298253).
	As noted in this Office action, claims 1-21 would be allowable if a terminal disclaimer were submitted to overcome the double patenting rejection.	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178